^iCi%-0\i01l03l.o^]              P*>-1



Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,    Texas 78102


April 26,    2015
                                                      wj.,, t> Csrorrflfvj^ APPEALS
Texas Court of Criminal Appeals                              APR 29 2015
P.O. BOX 12308, Capitol Station
Austin,    Texas    78711
                                                        A^Aeeste,Cferif •
RE: WR NOs.      10,978-01     thru 10,978-16
       Tr.Ct.NOs.    679887-A thru 679887-K
       185th District Court - Harris County


Dear    Clerk:


           Recently I have been cited for abuse of the writ.             In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket    sheet of    all   the writs mentioned above with a     list of
all of the claims presented in each of those application. With
out    a list of all of the claims      I cannot show that the claims
I intend to raise have not been raised before in those prior
applications.
           Thank you for any consideration given in this matter.


                                                 Sincerely,




cc:File                                          Lext'ii? Kennon    Kossie